Johnson, J.
¶1 This case involves statutory interpretation of Washington’s recreational land use statute, RCW 4.24.210. The plaintiff in this case sued the city of Belling-*391ham for negligence following an injury he sustained when he was thrown from his bicycle after hitting an obstacle in a city-maintained park. Under the statute, landowners who open their property for recreational use free of charge are immune from liability when visitors injure themselves. This statutory immunity does not apply, however, “for injuries sustained to users by reason of a known dangerous artificial latent condition for which warning signs have not been conspicuously posted.” RCW 4.24.210(4)(a). The trial court dismissed the plaintiff’s claims on summary judgment, and the Court of Appeals affirmed. As we held in Van Dinter v. City of Kennewick, 121 Wn.2d 38, 846 P.2d 522 (1993), and we hold again today, the adjectives “known,” “dangerous,” “artificial,” and “latent” each modify the term “condition,” not one another. We hold that the Court of Appeals erroneously interpreted the statute by concluding that the plaintiff must show the city of Bellingham knew the condition was dangerous. However, our review of the record supports the trial court’s conclusion that the condition in this case was obvious — that is, not latent. We affirm summary judgment in favor of the city of Bellingham.
Facts
¶2 Steven Jewels was injured in a bicycle accident while riding in Cornwall Park, which the city of Bellingham (City) maintains. Jewels rode over a speed bump that caused a jolt to his bicycle. As he approached a second speed bump, he attempted to ride around it in order to avoid another jolt. Both speed bumps were painted bright yellow and did not span the entire width of the pathway: there was an unpainted section between the speed bump and the adjacent curb. In his declaration, Jewels asserted that the area between the second speed bump and the curb appeared to him to be “bare, flat pavement.” Clerk’s Papers (CP) at 92. Unfortunately, this area was not bare, flat pavement. Instead, the City had installed an unpainted asphalt berm *392between the second speed bump and the adjacent right-hand curb. This “water diverter” berm channels water off of the pathway and into a cutout in the right-hand curb. The water diverter is approximately two inches high. In its shape and position, the water diverter is essentially a smaller, lower speed bump that extends from the speed bump proper to the curb cutout.
¶3 Jewels rode his bicycle into this area. The unexpected shock from hitting the water diverter forced his front tire into the curb cutout, throwing him from his bicycle and causing him injury. The day after Jewels’s accident, the City’s parks and recreation department issued a work order directing the water diverter to be painted the same yellow color as the speed bump.
Procedural History
¶4 Jewels sued the City for negligence. The City, in turn, asserted the immunity provided to it under Washington’s recreational land use statute and moved for summary judgment. Jewels countered, arguing that his claim fell within the statutory exception for injuries caused by “a known dangerous artificial latent condition.” RCW 4.24.210(4)(a). He argued that the City knew about the water diverter (having installed it) and that the water diverter was dangerous, man made, and difficult to see. Jewels introduced declarations from himself and other bicycling experts in support of his argument that areas next to speed bumps are usually flat. The City introduced several photographs of the area where the accident occurred. These photographs were taken after the accident and after the water diverter had been painted bright yellow to match the speed bump.
¶5 The trial court granted summary judgment in favor of the City. It ruled that Jewels had failed to establish a material issue of fact that the water diverter was latent:
I agree that when it wasn’t painted, it wasn’t as obvious as the yellow speed bump. Nonetheless, it is two or two and a half *393inches high apparently. It was within view. Mr. Jewels was — it’s not something that he couldn’t have seen had he looked, and that is really the standard under this statute. If you can see it, you know it, you should be aware of it.
And so I think that despite Mr. Jewels’ unfortunate circumstances, and I think his assumption that he could ride to the side of the, of the speed bump might very well be a good assumption, and I’m not striking the expert opinion, so you know, if they indicate, one of them indicate that is what bicyclists commonly do, and I don’t see that as being a problem, but I do think that this bump even if not painted was large enough and wide enough that it was clearly obvious and clearly visible. So it is not a latent condition.
Verbatim Report of Proceedings (July 27, 2012) (VRP) at 18-19.
¶6 Secondarily, the trial court concluded that the water diverter was not a “known dangerous condition to the City, because there is no evidence whatsoever that the City knew or should have known or would have known that it was dangerous.” VRP at 19. The trial court denied Jewels’s motion for reconsideration, confirming its conclusion that the condition was not latent and that the City did not know the condition was dangerous.
¶7 The Court of Appeals affirmed dismissal in a split decision. Jewels v. City of Bellingham, 180 Wn. App. 605, 324 P.3d 700 (2014). The majority of the Court of Appeals reasoned that in order to establish a “known condition” under the recreational use statute, a plaintiff must show that the defendant “also knew that [the condition] was dangerous and latent.” Jewels, 180 Wn. App. at 611. Concluding that Jewels had failed to show that the City knew the condition was dangerous, the Court of Appeals did not reach the issue of whether the condition was latent. In dissent, Judge Becker argued that the plaintiff must show only that the City knew the injury-causing condition exists in order to overcome the statutory immunity, not that the City knew the condition was dangerous. Jewels, 180 Wn. *394App. at 617 (Becker, J., dissenting). We granted review. Jewels v. City of Bellingham, 181 Wn.2d 1001, 332 P.3d 985 (2014).
Standard of Review
¶8 Statutory interpretation is a question of law, which we review de novo. State v. Armendariz, 160 Wn.2d 106, 110, 156 P.3d 201 (2007). Our starting point is always the statute’s plain language and ordinary meaning. If the language is unambiguous, our review is at an end. But if the language is open to more than one reasonable interpretation, we may apply our recognized canons of statutory construction to arrive at the legislature’s intent. State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003).
Analysis
¶9 Washington’s recreational land use statute aims to encourage landowners to open their lands to the public by modifying the common law duty owed to invitees, licensees, and trespassers. Davis v. State, 144 Wn.2d 612, 615-16, 30 P.3d 460 (2001). In relevant part, the statute reads:
(1) Except as otherwise provided in subsection (3) or (4) of this section, any public or private landowners . . . who allow members of the public to use them for the purposes of outdoor recreation ... without charging a fee of any kind therefor, shall not be liable for unintentional injuries to such users.
(4)(a) Nothing in this section shall prevent the liability of a landowner or others in lawful possession and control for injuries sustained to users by reason of a known dangerous artificial latent condition for which warning signs have not been conspicuously posted.
RCW 4.24.210.1
*395 ¶10 In short, landowners who open their land to the public for recreational purposes, free of charge, are generally not liable for unintentional injuries to such users. However, the statute creates an exception where an injured party may overcome this immunity by showing either “(1) a fee for the use of the land [was] charged; (2) the injuries were intentionally inflicted; or (3) the injuries were sustained by reason of a known dangerous artificial latent condition for which no warning signs were posted.” Davis, 144 Wn.2d at 616 (citing RCW 4.24.210(1), (3)). Only this last exception is at issue in this case. All four elements (known, dangerous, artificial, latent) must be present in the injury-causing condition for liability to attach to the landowner. Davis, 144 Wn.2d at 616.
¶11 The lack of punctuation in the statute between the terms “known dangerous artificial latent condition” has caused conflicting interpretations in the Court of Appeals. RCW 4.24.210(4)(a). For example, in Gaeta, the Court of Appeals wrote that “[i]n order to constitute a ‘known’ dangerous condition for purposes of the recreational use act, the landowner must have actual as opposed to constructive knowledge that a condition is dangerous.” Gaeta v. Seattle City Light, 54 Wn. App. 603, 609, 774 P.2d 1255 (1989) (citing Morgan v. United States, 709 F.2d 580, 583-84 (9th Cir. 1983)). This analysis would interpret the term “known” as modifying “dangerous,” not “condition.” Other Court of Appeals decisions cited this analysis in their opinions as well.2
¶12 But in our own analysis interpreting the statutory immunity, we came to a different conclusion. In Van *396Dinter, the plaintiff was playing at a park where there was a caterpillar-shaped piece of playground equipment. As the plaintiff was running, he ran into one of the antennae that protruded from the caterpillar, injuring his eye. We rejected the plaintiff’s argument that the term “latent” modifies “dangerous,” such that an obvious condition could mask a latent danger. Van Dinter, 121 Wn.2d at 46. Rather, we held that all four terms (known, dangerous, artificial, latent) modify “condition,” not one another. Van Dinter, 121 Wn.2d at 46. Our holding in Van Dinter necessarily rejected the analysis from Gaeta, Cultee, Ertl, and Tabak that implied any of the four terms modified one another.3 Cultee v. City of Tacoma, 95 Wn. App. 505, 977 P.2d 15 (1999); Ertl v. Parks & Recreation Comm’n, 76 Wn. App. 110, 882 P.2d 1185 (1994); Tabak v. State, 73 Wn. App. 691, 870 P.2d 1014 (1994).
¶13 Van Dinter’s reasoning applies equally in this case. Here, the Court of Appeals concluded that Jewels had failed to show that the City knew that the injury-causing condition was dangerous. In other words, it concluded that “known” modifies “dangerous” within the meaning of the recreational use statute. We necessarily foreclosed this argument in Van Dinter when we held that “latent” does not modify “dangerous,” but rather all four terms modify “condition.” There, we reasoned that if the legislature had intended “latent” to modify “dangerous,” it would have referred to “known artificial conditions having latent dangerous aspects.” Van Dinter, 121 Wn.2d at 46. Similarly here, if the legislature had intended “known” to modify “dangerous,” as the Court of Ap*397peals reasoned, it would have referred to latent artificial conditions having known dangerous aspects.
¶14 But that is not the language of the statute. Rather, the plain language of the statutory immunity contains four adjectives (known, dangerous, artificial, latent) and only one noun that those adjectives could modify (condition). Because there is no punctuation or any other indication to the contrary, the only grammatically logical interpretation is that each of the four adjectives modify the noun independent of one another.4 Tellingly, the legislature has amended the recreational land use statute since our decision in Van Dinter but has left the phrasing and punctuation of the statutory immunity undisturbed, thus indicating legislative approval of our interpretation of the statute.
¶15 We reaffirm that all four terms modify “condition” and disapprove of the Court of Appeals’ decisions to the extent that they reason to the contrary. Jewels offered sufficient proof that the City knew the injury-causing condition existed.5 The statute does not require him to show that the City knew that the condition was dangerous: such a requirement would be contrary to the plain language of the statute and our holding in Van Dinter.
“Latent”
¶16 Although we reverse the Court of Appeals’ reasoning in this case, we affirm the trial court’s grant of summary judgment in favor of the City because no issue of material fact exists to show the condition was latent. Jewels argues to this court that the injury-causing condition, which he defines as the “berm,” also called the water diverter, was not obvious as a matter of law and therefore there is a material issue of fact precluding summary judgment. In his declara*398tion, Jewels stated that the ground appeared to him to be “bare, flat pavement between the curb and speed bump.” CP at 92. He also submitted declarations from experts opining how speed bumps are usually marked by warnings such as yellow paint, how speed bumps do not usually span the entire roadway, and how water diverters and other obstructions present hazards to bicycle traffic.
¶17 An injury-causing condition is “latent” if it is “not readily apparent to the recreational user.” Van Dinter, 121 Wn.2d at 45. The condition itself, not the danger it poses, must be latent. The dispositive question is whether the condition is readily apparent to the general class of recreational users, not whether one user might fail to discover it. Tennyson v. Plum Creek Timber Co., 73 Wn. App. 550, 555-56, 872 P.2d 524 (1994). In other words, what one “particular user sees or does not see is immaterial.” Widman v. Johnson, 81 Wn. App. 110, 114-15, 912 P.2d 1095 (1996). This is an objective inquiry. A brief review of our cases illustrates this definition and why there is no material issue of fact regarding latency in this case.
¶18 For example, in Gaeta a motorcyclist injured himself driving over railroad tracks owned by the city. Running beside these railroad tracks was a groove approximately two and a half inches in width, which allowed the wheels of a “ ‘mule’ ” to run alongside. Gaeta, 54 Wn. App. at 605. The plaintiff drove on to the tracks, and when he found these to be slippery, he attempted to cross them. As he was doing so, his wheel jammed into the mule groove next to the railroad track, throwing him from his bike and causing injury. Affirming the dismissal of the plaintiff’s case, the Court of Appeals held that the injury-causing condition (the mule groove next to the railroad track) was not latent because it was obvious. Gaeta, 54 Wn. App. at 610.
¶19 In Van Dinter, we held that the injury-causing condition in that case was not latent. First, we defined the injury-causing condition as the proximity of the caterpillar-shaped playground equipment in relation to the grassy area *399of the park. The plaintiff argued that he neither saw the caterpillar, nor did he appreciate the danger that the caterpillar’s proximity to grassy area may have posed to him. The city, he argued, should have increased the border area surrounding the caterpillar to further separate the caterpillar from the rest of the park. We held that the condition was not latent, expressly approving of Gaeta’s analysis, writing that it “illustrates the proper interpretation of‘latent’ in RCW 4.24.210.”6 Van Dinter, 121 Wn.2d at 46. We also rejected the plaintiff’s argument there was a factual question for the jury and affirmed summary judgment in favor of the city.
¶20 In Tennyson, the plaintiff injured himself while riding his motorcycle off road on land opened for recreational use. The plaintiff fell down a sharp drop-off on the back side of a gravel mound. He had ridden his motorcycle over the same gravel mound 14 months earlier, when the drop-off did not exist. Since that time, the landowner had excavated over one-half of the far side of the mound. On the day of the accident, the plaintiff rode up the mound, reached the summit, and unexpectedly tumbled down the excavated side. The Court of Appeals, applying our holding in Van Dinter, held that the injury-causing condition (the dirt mound, including the excavated drop-off on the far side) was not latent. Although it recognized that the plaintiff did not, and could not from his vantage point, see the precipitous drop-off, the court concluded that the “excavation was in plain view and readily apparent to anyone who examined the gravel mound as a whole.” Tennyson, 73 Wn. App. at 555-56 (emphasis added).
¶21 Finally, in Swinehart v. City of Spokane, 145 Wn. App. 836, 187 P.3d 345 (2008), the plaintiff was injured when he went down a large playground slide. At the bottom was a containment area filled with wood chip material meant to cushion the landing of those exiting the slide. *400Some of this material had become displaced from repeated landings. The plaintiff went down the slide and landed on the exposed, hard ground, injuring his spine. The Court of Appeals accepted the plaintiff’s definition of the injury-causing condition as insufficiently and improperly maintained fill material at the bottom of the slide. But it concluded that the condition was not latent: park users were able to determine whether the wood chips had been displaced by simply looking at the appearance and feel of the material. And most significantly, the plaintiff introduced a photograph taken at the slide’s exit meant to reveal the poor condition of the wood chips. As the Court of Appeals aptly noted, this “seemingly acknowledge [s] that the condition of the wood chips was visible and obvious at the time of the accident or such a condition could not have been captured by a photograph. An obvious defect cannot be latent.” Swinehart, 145 Wn. App. at 852 (citing Tabak, 73 Wn. App. at 698).
¶22 From these cases, we derive the following principles on latency: if an ordinary recreational user standing near the injury-causing condition could see it by observation, without the need to uncover or manipulate the surrounding area, the condition is obvious (not latent) as a matter of law. The latency of the condition is not based on the particular activity the recreational user is engaged in or the particular user’s experience with the area from earlier visits or expertise in the specific recreational activity.
¶23 Applying these principles, we affirm the trial court’s conclusion that no material issue of fact exists regarding latency in this case. Jewels asserted that the ground appeared to him to be bare and flat. But latency is viewed objectively, and what a particular recreational user saw, believed, or thought he saw is immaterial. From our review of the photographs in the record, we conclude that any person could stand near the water diverter and see it. This water diverter, which is in essence a smaller speed bump, approximately two inches in height, is about an inch lower *401than the speed bump proper. Even if we were to define the condition as the speed bump in proximity to the cutout and the water diverter, each component of the condition is obvious. If each component of the condition is obvious, so is the condition itself. We note that the City was able to walk up to the area and photograph it without any need to unclose or úncover the condition. Like Swinehart, the fact that the condition can be easily photographed is an acknowledgment that the condition is obvious. Although we agree with the trial court that by later painting the water diverter the City made the condition more obvious, that does not mean that the condition was latent before. Because no issue of material fact exists on the latency element, we affirm the trial court’s grant of summary judgment in favor of the City.
Conclusion
¶24 For liability to attach to a landowner under Washington’s recreational land use statute, the defendant must have actual knowledge that the condition exists; the defendant does not need to know that the condition is dangerous. The condition must also objectively be dangerous, artificial, and latent. All four elements in RCW 4.24.210(4)(a) modify the term “condition,” not one another. In this case, there is no dispute that the City had knowledge of the injury-causing condition and that the condition was artificial. However, because there is no issue of material fact as to whether the condition was latent, we affirm summary judgment in favor of the City and reverse the opinion of the Court of Appeals.
Madsen, C.J., and Owens, Fairhurst, and Yu, JJ., concur.

 RCW 4.24.210 has been modified since the time of Jewels’s accident, but the provisions relevant to this case are unchanged. See Laws op 2012, ch. 15, § 1.


 See Cultee v. City of Tacoma, 95 Wn. App. 505, 517, 977 P.2d 15 (1999); Ertl v. Parks & Recreation Comm’n, 76 Wn. App. 110, 115, 882 P.2d 1185 (1994); Tabak v. State, 73 Wn. App. 691, 696, 870 P.2d 1014 (1994). Gaeta and these subsequent cases also all cite Morgan for the rule that a condition is not “known” unless the landowner actually knows that it is dangerous and latent. But this is not the rule from Morgan. Rather, the Ninth Circuit held only that a landowner must have actual knowledge that the condition exists and need not inspect his property to discover hidden dangers. Morgan, 709 F.2d at 583-84.


 Cultee, Ertl, and Tabak — all decided after Van Dinter — cite both the language from Gaeta that implies “known” modifies “dangerous” and the contradictory rule we announced in Van Dinter — that all four terms modify only “condition.” And Gaeta itself rejected the argument that “latent” modified “dangerous,” reasoning that “the statute properly interpreted would apply the term ‘latent’ [only] to the condition.” Gaeta, 54 Wn. App. at 610. We disapprove of the analysis in these cases to the extent that they conflict with our holding today and Van Dinter — that all four terms (known, dangerous, artificial, latent) modify only “condition” and not one another.


 As we noted in Van Dinter, interpreting all four terms to modify “condition” is also consistent with the legislative history. See Van Dinter, 121 Wn.2d at 45 n.2.


 Both parties agree that “known” under the recreational land use statute means actual knowledge, not constructive knowledge.


 As noted above, however, we did reject Gaeta’s, statutory analysis to the extent that it interpreted “known” as modifying “dangerous.”